—Orders, Supreme Court, New York County (Carol Arber, J.), entered on or about January 18,1994 and September 1, 1994, which, inter alia, respectively, denied fourth-party defendant-appellant Leben’s motion to dismiss the fourth-party complaint as against him for failure to state a cause of action, and which upon reargument reinstated the fourth-party complaint against fourth-party defendant-appellant Harvey Haber, unanimously affirmed, with costs.
While the fourth-party plaintiffs may not seek indemnification for the fraud, misrepresentation, and failure to exercise due diligence alleged in the third-party complaint (Glaser v Fortunoffof Westbury Corp., 71 NY2d 643, 646-647), we sustain the fourth-party complaint as against appellants since the fifth and sixth causes of action thereof, liberally construed, are sufficient to state causes of action for contribution (see, Taft v Shaffer Trucking, 52 AD2d 255; Trustees of Columbia Univ. v Mitchell/Giurgola Assocs., 109 AD2d 449). Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.